 LOCAL 1516, ELECTRICALWORKERS617Local 1516,International Brotherhood of ElectricalWorkers,AFL-CIOandMercantile Bank,Charg-ing Partyand W.A. Stewart d/b/a Stewart Elec-tricCompany,Party to theContract.Case26-CE-1The Board has considered the stipulation of facts,the briefs, and the entire record in the case, andhereby makes the following:FINDINGS OF FACTJune 27, 1968DECISION AND ORDERBy Members Fanning,Jenkins, andZagoriaUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 26, issued a complaintand notice of hearing dated March 8, 1968,againstLocal 1516 International Brotherhood of ElectricalWorkers, AFL-CIO, herein called Local 1516 orRespondent.The complaint alleged that theRespondent had engaged in and was engaging incertain unfair labor practices within the meaning ofSection 8(e) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing were duly served upon theparties.On March 19, 1968, Respondent filed itsanswer to the complaint denying the commission ofan unfair labor practice and requesting that thecomplaint be dismissed.Thereafter, the parties entered into a stipulationof facts and jointly moved to transfer this proceed-ing directly to the Board for findings of facts, con-clusions of law, and order. The motion states thatthe parties have waived their rights to a hearing be-fore a Trial Examiner, the making of findings offact and conclusions of law by a Trial Examiner,and the issuance of a Trial Examiner's Decision.The parties also agreed that the charge, complaintand notice of hearing, answer, order indefinitelypostponing hearing,and stipulationof facts con-stitute the entire record in this case.On April 11, 1968, the Board issued its ordergranting motion,approving stipulation and transfer-ring the case to the Board. Thereafter, the GeneralCounsel and Respondent filed briefs with theBoard.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.1.THE BUSINESS OF THE EMPLOYERW. A. Stewart d/b/a Stewart Electric Company,hereafter called Stewart,is a soleproprietorship en-gaged in theconstruction industry in Jonesboro,Arkansas,as an electricalcontractor. During the 12months preceding issuanceof the complaintStewart purchased and receivedmaterialsand sup-pliesdirectly from points outside the State of Ar-kansas valued in excessof $50,000. Respondent ad-mits, and wefind, that Stewardis anemployer en-gaged in commerceor in an industry affecting com-merce within the meaningof Section 2(6) and (7)of the Act, and we find that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 1516,International Brotherhood of Elec-tricalWorkers,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5)of the Act.III.THE UNFAIRLABOR PRACTICESA. BackgroundStewart is a member of the Jonesboro Division oftheNationalElectricalContractorsAssociation(NECA), which the parties have stipulated has theright to negotiate collective-bargaining agreementswith Respondent on behalf of Stewart. On May 19,1967, Stewart, through the NECA, entered into acontract with the Respondent running rom April25, 1967, to April 25, 1969. The parties have alsostipulated that Respondent and Stewart have main-tained and given effect to, and are continuing tomaintainand give effect to, all provisions of thiscontract.In November 1967, while employed on a job forthe Mercantile Bank, Stewart was advised by letterdated November 22, 1967, from Respondent's busi-ness manager,Cecil Metzgar, that Local 1516 wasexercisingits right under article III, section 6, of thecontract and instructing its members not to workon the Mercantile job because of a strike by Local167 of the Ironworkers against Cooper Construc- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionCompany. On January 19, 1968, MercantileBank filed unfair labor practice charges againstLocal 1516 alleging violations of Section 8(e) ofthe Act.' On March 2, 1968, Local 1516, by Metz-gar, advised Stewart by letter that it was rescindingits letter of November 22, 1967, was notifying itsmembers of the rescission,and was instructingthem to report for work, and that in view of the factthatRespondent'smembers as individuals hadrefused to work on the job no instructions for themnot to work had been issued.Itwas suggested thatStewart show the letter to his employees. SinceMarch 2, 1968, Stewart's employees have workedon the Mercantile job.B.The Contract ProvisionsThe contract contains two clauses which are al-leged to violate Section 8(e) of the Act:Article III, Section 6:This Agreement does not deny the right of theUnionoritsrepresentativestorenderassistance to other labor organizations byremoval of its members from jobs when neces-saryandwhen the Union or its properrepresentatives decide to do so; but no removalshall take place until notice is first given to theEmployer involved.ArticleIII, Section 8:Local Union 1516 is a part of the InternationalBrotherhood of ElectricalWorkers and anyviolation or annulment of working rules orAgreement of any other Local Union of theIBEW, or the sub-letting, assigning or transferof any work in connection with the electricalwork to any person, firm or corporation notcomplying with the terms of this Agreement bythe Employer, will be sufficient cause for thecancellation of this Agreement after the factshave been determined by the International Of-fice of the Union.Section 8(c) provides in pertinent part thatIt shall be unfair labor practicefor any labororganvation and anyemployer to enter into any contract or agreement,express or implied,whereby such employer ceases or refrains or agrees to cease or refrainfrom handling, using,selling,transporting or otherwise dealing in anyof the products of any other employer,or to cease doing business withany otherperson, and any contract or agreement entered into hereto-fore or hereafter containing such an agreement shall be to such extentunenforceableand voidProvided,That nothing in this subsection (e)shall apply to an agreement between a labor organisation and an em-ployerin the construction industry relating to the contracting or sub-contracting of work to be done at the site of the construction, altera-tion, painting,or repair ofa building,structure, or other workRespondent contends2 that sections 6 and 8 of ar-ticle III are construction-industry provisions of thetype exempted from the proscriptions of Section8(e) ofthe Act.The construction-industry provisoremoves the contracting and subcontracting ofwork to be performed at the construction site fromthe general strictures of Section 8(e).While the exact scope of Stewart'swork is notentirely clear from the facts before us,article III,section 3, of the contract defines "Employer," asused therein, as...any individual or form of organizationwhose business is the erecting,installing,alter-ing, repairing,servicing,or maintaining of elec-tricalwiring, devices,appliances,or equip-ment, including the purchasing from suppliersand the selling of manufactured parts andproducts.Nowhere in the contractdo we findlanguage pur-porting to limit its application to constructionjobsites. Indeed,article IV, section 8, provides inpertinent part that:No Employee shall be allowed to report at theEmployer's shop or on the job to perform workbefore the start of the work day without receiv-ing overtimepay....And even more to the point article IV, section 14,provides that:The representative of the Union shall be al-lowed access to any shop or job at anyreasonable time where workmen are employedunder the terms of this Agreement.It is thus apparent that the contract has a greaterreach than the construction industry,and, in anyevent,is not limited to work to be performed at thejobsite.Consequently, if the clauses in dispute per-mit illegal secondaryactivitythey are notsaved bythe construction-industry proviso to Section 8(e).ArticleIII, section 6, on its facepermits Local1516 to remove its members from a job to assistother labor organizations"when necessary" when-ever it chooses to do so,following notification tothe Employer.The Board has held clauses of asimilar nature,permitting a union to refuse to crossa picket line, violative of Section 8(e) where they'Respondent also contends that two recentSupreme Courtdecisions,NationalWoodwork Manufacturers Astoctation v N L R B,386 U S 612,andHouston InsulationContractors v N L RB, 386 U S 664,have alteredthe effect of previousBoard decisions,thatbothsections are legal as workpreservation clauses, and that in such cases self-help provisions are legalThe casescited by Respondent deal with the distinction between lawful pri-mary andillegal secondaryactivitySince, as wefindinfra,these clausesare not lawfulwork-preservation clauses, and are not directedsolely to pri-mary disputes,we findno merit in this argumentLocal 437, InternationalBrotherhood of Electrical Workers, AFL-CIO (Duneo ConstructionCo ),171NLRB 53. [ThisDecision waswithdrawninBoard'smotion andnew decision issued,180 NLRB 420.] LOCAL 1516, ELECTRICALWORKERS619have been too broadly worded.Such clauses, whichare not limited to covering protected activities en-gaged in by employees against their own employer,or to activities against another employer who hasbeen struck by his own employees in a strike calledby a representative which such employer isrequired to recognize,are tantamount to agree-ments to cease doing business with another em-ployer whose "production or services are under theunion'sban."3Nor are we persuaded by Respon-dent's argument that the section is not a grant ofpower but simply protects the Union from a breachof contract suit.Mere negative phrasing cannotserve to insulate an otherwise unlawful contractclause from the proscription of the Act where thepractical effect of such phrasing comprehends theprohibited objective.Were there any doubt of this,Metzgar's letter of November22, 1967,wherein herefers to ". . . the rights granted to this Local Unionin Section 6 of Article III of the Agreement. . . "would remove it. Accordingly,we find that articleIII, section 6,violates Section 8(e) ofthe Act.Article III, section 8, has three separate purposes:(1) to prevent subcontracting of electrical work ex-cept to a contractor agreeing to abide by the termsof the agreement between the Employer and Local1516; (2) to allow Local 1516 to terminate its con-tract if the Employer violates the clause;and (3) toallow Local 1516 to terminate the contract if theEmployer violates its agreement with any otherIBEW local(sympathetic action).The contract restricts subcontracting to personscomplying with the terms of Respondent's contractwith the Employer on penalty of cancellation of theagreement and thus is an implicit agreement not todo business with persons not so complying. Sincearticle III, section 2, of the contract is a unionrecognition clause, subcontracting is restricted tocontractorswho recognizetheIBEW.Con-sequently, we are faced not with a primary work-preservation or "union standards"clause, but anunlawful union signatory agreement,which we findviolates Section 8(e).4 Similarly, the sympatheticaspect of the clause is unlawful in that it purports toallow Local 1516to assist a sister unionwhich itselfseeks to obtain an objective prohibited by Section8(b)(4)(B).Moreover,were the construction-in-dustry proviso of Section 8(e) applicable in the in-stant case, the clause would be unlawful because ofthe provision permitting termination of the agree-ment in the event it is breached by the Employer,thus sanctioning economic pressure against the Em-ployer in violation of Section 8(b)(4)(B).5 In arecent case,Dimeo Construction Co., supra,theBoard found an identical clause violative of Section8(e) on this basis.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondent set forth above havea close, intimate,and substantial relationship totrade, traffic, and commerceamongthe severalStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent herein has en-gaged in certain unfair labor practices violative ofSection 8(e) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Also, because the contract here is between theRespondent and the National Electrical Contrac-torsAssociation, Jonesboro Division, and is ap-parently divisionwide in scope, we shall orderRespondent to cease and desist from entering into,maintaining,giving effect to or enforcing article III,sections 6 and 8, or any like or relatedclauses,whereby any employer agrees, in substance, tocease doing business with any other person in viola-tionof the Act.Upon the basis of the foregoing findings of factand upon the entire record in this case, we makethe following:Conclusions of Law1.W. A. Stewart d/b/a Stewart Electric Com-pany is an employer engaged in commerce or in anindustry affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.The Jonesboro Division of the National Elec-9TruckDriversUnionLocalNo 413 (PattonWarehouse, Inc ) v.N.L R B.,334F.2d 539(C A.D.C ),Brotherhood of Painters, Decoratorsand Paperhangers of America, Local Union No.823,AFL-CIO, et al (JamesL Maloned/b/a Malone Paint Service),161 NLRB 620.'Building and Construction TradesCouncil ofSanBernardino(GordonFields) v N.L R B,328 F.2d 540 (C.A.D C),Truckdrivers Loca1413 (Pat-ton Warehouse.Inc.) vN.L.R B,334 F.2d 539 (C.A D C),Brotherhood ofPointers,Decorators and Paperhangers of America, LocalUnionNo. 823,AFL-CIO, et a! (Jannes L Malone dlb/a Malone Paint Service),161 NLRB620'Local 437, International Brotherhood of Electrical Workers, AFL-CIO,et. al. (Dimeo Construction Co), Supra,fn.2;Ets Hokin Corporation,154 NLRB 839.In agreeing that Respondent's contract is not within theprotection of the construction-industry proviso to Section 8(e), MemberFanning does not rely on the theory that the so-called "self-enforcementprovisions"in an otherwise valid contract create an unlawful obligationunder Section 8(e) of the Act See his dissenting opinion inGreaterMuskegon General Contractors Association,152 NLRB 360 at 369. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDtricalContractors Association is an employer as-sociation authorized to negotiate collective-bar-gainingagreements with Respondent on behalf ofW. A. Stewart d/b/a Stewart Electric Company.4.The collective-bargaining agreement betweenRespondent and W. A. Stewart d/b/a Stewart Elec-tricCompany contains provisions violative of Sec-tion 8(e) of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the Respon-dent,Local 1516,InternationalBrotherhood ofElectricalWorkers, AFL-CIO, Jonesboro, Arkan-sas, its officers, agents, and representatives, shalltake the following action:1.Cease and desist from entering into, maintain-ing, giving effect to, or enforcing article III, sections6 and 8,of the collective-bargaining agreementbetween W. A. Stewart d/b/a Stewart Electric Com-pany through the Jonesboro Division of the Na-tional Electrical Contractors Association and theRespondent, or any like or related clauses, wherebyany employer agrees,in substance,to cease doingbusiness with any other person in violation of theAct.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post in conspicous places at Respondent'sbusiness offices and meeting hall,including allplaces where notices to its members are customari-lyposted, copies of the attached notice marked"Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 26, shall,after being duly signed by the Union's representa-tive, be posted immediately upon receipt thereofandbemaintained for 60 consecutive daysthereafter.Reasonable steps shall be taken to in-sure that said notices are not altered, defaced, orcovered by any other material." In the event that thisOrderis enforced by a decree of a United StatesCourtof Appeals,there shall be substituted for the words"a Decision andOrder" the words"a Decree of the United StatesCourtof Appeals Enforc-ing an Order "(b)Notify the Regional Director for Region 26,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICETOALLMEMBERS OF LOCAL 1516INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIOPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT enter into, maintain, give ef-fect to, or enforce unlawfully the assistanceclause(article III, section 6), or the unionsignatory, termination, and sympathetic actionaspects of the subcontracting clause (articleIII, section 8), which are in our collective-bar-gainingcontractwithW. A. Stewart d/b/aStewart Electric Company, or any other em-ployer,whereby such employer ceases orrefrains from,or agrees to cease or refrainfrom,handling, using,selling,transporting, orotherwisedealing inthe products of any otheremployer,or to cease doing business with anyother person.LOCAL 1516,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal OfficeBuilding,167NorthMainStreet,Memphis,Telephone 534-3161.Tennessee38103,